 Case 15-18053     Doc 91    Filed 12/11/18 Entered 12/11/18 08:54:00      Desc Main
                               Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )        IN CHAPTER 7
                                             )
THOMAS K. INGHRAM,                           )        No. 15-18053
                                             )
                Debtor(s)                    )


                                 PROOF OF SERVICE

TO:      See Attached List


      I, JOSEPH E. COHEN, state that copies of the Notice of Trustee’s Final Report and

Applications for Compensation and Deadline to Object, was sent on December 10, 2018

by First Class U.S. Mail and/or ECF to the persons shown on the attached service list.


JOSEPH E. COHEN
COHEN & KROL
105 West Madison Street
Suite 1100
Chicago, IL 60602
312-368-0300                                      BY:/s/ Joseph E. Cohen
                 Case 15-18053       Doc 91     Filed 12/11/18 Entered 12/11/18 08:54:00              Desc Main
                                                  Document     Page 2 of 2
(p)BANK OF AMERICA                            (p)PORTFOLIO RECOVERY ASSOCIATES LLC   D. Alexander Darcy
PO BOX 982238                                 PO BOX 41067                           Askounis & Darcy, PC
EL PASO TX 79998-2238                         NORFOLK VA 23541-1067                  444 N. Michigan Avenue
                                                                                     Suite 3270
                                                                                     Chicago, IL 60611-3906


David P Leibowitz ESQ                         Discover Bank                          Federal National Mortgage Association (Fanni
Lakelaw                                       Discover Products Inc                  c/o Seterus, Inc. as servicer for FNMA
53 W. Jackson Boulevard                       PO Box 3025                            P.O. Box 1047
Suite 1115                                    New Albany, OH 43054-3025              Hartford, CT 06143-1047
Chicago, IL 60604-3566


Financial Pacific Leasing, Inc.               Justin R. Storer                       Patrick S Layng
c/o D. Alexander Darcy                        Lakelaw                                Office of the U.S. Trustee, Region 11
Askounis & Darcy, PC                          53 W. Jackson Boulevard                219 S Dearborn St
444 N. Michigan Avenue, Suite 3270            Suite 1115                             Room 873
Chicago, IL 60611-3906                        Chicago, IL 60604-3566                 Chicago, IL 60604-2027


Pawnee Leasing                                The Bank of New York Mellon FKA        Thomas K. Inghram
700 Centre Ave.                               c/o Bank of America, N.A.              P.O. Box 266
Fort Collins, CO 80526-2023                   Attn: Bankruptcy Department            Dollar Bay, MI 49922-0266
                                              P.O. Box 5170
                                              Simi Valley, CA 93062-5170
